Ruffin, Judge.
In Stone v. Williams Gen. Corp.,1 we reversed the trial court, concluding that a RICO conspiracy cannot exist between a corporation and its officer because a corporation is not a “person” within the meaning of the Georgia RICO statute. The Supreme Court granted certiorari and reversed, holding that “a corporation is a ‘person’ for purposes of the Georgia civil RICO act.”2 Accordingly, we vacate our earlier opinion and adopt the judgment of the Supreme Court as our own. The case is remanded to the trial court for entry of a judgment consistent with this opinion.

Judgment vacated and case remanded.


Smith, P. J., and Miller, J., concur.


 275 Ga. App. 33 (619 SE2d 752) (2005).


 See Williams Gen. Corp. v. Stone, 280 Ga. 631 (632 SE2d 376) (2006).